              Case 2:21-mj-00553-BNW Document 12 Filed 07/14/21 Page 1 of 4




1    CHRISTOPHER CHIOU
     Acting United States Attorney
2    Nevada Bar No. 14853
     SUPRIYA PRASAD
3    Assistant United States Attorney
     501 Las Vegas Blvd. South, Ste. 1100
4    Las Vegas, Nevada 89101
     Tel: 702.388.6336 / Fax: 702.388.6418
5    supriya.prasad@usdoj.gov

6    Attorneys for the United States

7                                 UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
8
     UNITED STATES OF AMERICA,                          Case No. 2:21-mj-00553-BNW
9
                     Plaintiff,                         Stipulation to Continue the Preliminary
10                                                      Hearing (First Request)
            v.
11
     MOHAMED MUHINA,
12
                     Defendant.
13

14          It is hereby stipulated and agreed, by and between Christopher Chiou, Acting United

15   States Attorney, through Supriya Prasad, Assistant United States Attorney, and Rebecca

16   Levy, Assistant Federal Public Defender, counsel for Defendant Mohamed Muhina, that

17   the preliminary hearing in the above-captioned matter, currently scheduled for July 20,

18   2021, be vacated and continued until a time convenient to the Court, but no earlier than 60

19   days from the current setting.

20          1.      The additional time requested herein is sought to permit defendant time to

21   review discovery and conduct investigation in this case in order to determine whether there

22   are any issues that must be litigated prior to the case proceeding to preliminary hearing or

23   otherwise.

24          2.      The defendant is incarcerated and does not object to the continuance.
              Case 2:21-mj-00553-BNW Document 12 Filed 07/14/21 Page 2 of 4




 1          3.     The parties agree to the continuance.

 2          4.     The additional time requested herein is not sought for purposes of delay, but

 3   merely to allow counsel for the defendant sufficient time within which to be able to effective

 4   and complete investigation of the discovery materials that will be provided by the

 5   government.

 6          5.     Denial of this request for continuance would waste limited judicial resources.

 7   Additionally, denial of this request for continuance could result in a miscarriage of justice.

 8   The additional time requested by this stipulation is excludable in computing the time within

 9   which the preliminary hearing herein must commence pursuant to the Federal Rules of

10   Criminal Procedure 5.1(d), and the Speedy Trial Act, § 3161(h)(7)(A), considering the

11   factors under Title 18, United States Code §§ 3161(h)(7)(B)(i) and (iv)

12          6.     This is the first stipulation to continue the preliminary hearing filed herein.

13

14          DATED this 14th day of July, 2021.

15

16   CHRISTOPHER CHIOU
     Acting United States Attorney
17
     s/Supriya Prasad                                  s/ Rebecca Levy
18   Supriya Prasad                                    Rebecca Levy
     Assistant United States Attorney                  Assistant Federal Public Defender
19                                                     Counsel for Defendant Mohamed Muhina

20

21

22

23

24
                                                2
              Case 2:21-mj-00553-BNW Document 12 Filed 07/14/21 Page 3 of 4




 1                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 2
     UNITED STATES OF AMERICA,
 3
                    Plaintiff,
 4
            v.                                           Case No. 2:21-mj-00553-BNW
 5
     MOHAMED MUHINA,                                     Order
 6
                    Defendant.
 7

 8                                      FINDINGS OF FACT

 9          Based on the pending Stipulation between the defense and the government, and good

10   cause appearing therefore, the Court hereby finds that:

11          1.     The additional time requested herein is sought to permit defendant time to

12   review discovery and conduct investigation in this case in order to determine whether there

13   are any issues that must be litigated prior to the case proceeding to preliminary hearing or

14   otherwise.

15          2.     The defendant is incarcerated and does not object to the continuance.

16          3.     The parties agree to the continuance.

17          4.     The additional time requested herein is not sought for purposes of delay, but

18   merely to allow counsel for the defendant sufficient time within which to be able to effective

19   and complete investigation of the discovery materials provided by the government.

20          5.     Denial of this request for continuance would waste limited judicial resources.

21   Additionally, denial of this request for continuance could result in a miscarriage of justice.

22   The additional time requested by this stipulation is excludable in computing the time within

23   which the preliminary hearing herein must commence pursuant to the Federal Rules of

24
                                                3
              Case 2:21-mj-00553-BNW Document 12 Filed 07/14/21 Page 4 of 4




 1   Criminal Procedure 5.1(d), and the Speedy Trial Act, § 3161(h)(7)(A), considering the

 2   factors under Title 18, United States Code §§ 3161(h)(7)(B)(i) and (iv).

 3          6.      This is the First Stipulation to continue the preliminary hearing filed herein.

 4                                    CONCLUSIONS OF LAW

 5          The ends of justice served by granting said continuance outweigh the best interest of

 6   the public and the defendant in a speedy trial, since the failure to grant said continuance

 7   would be likely to result in a miscarriage of justice.

 8          The continuance sought herein is excusable under the Federal Rules of Criminal

 9   Procedure 5.1(d), and the Speedy Trial Act, title 18, United States Code, Section § 3161

10   (h)(7)(A), when the considering the factors under Title 18, United States Code, §

11   3161(h)(7)(B)(i), (iv).

12                                                   ORDER

13          IT IS THEREFORE ORDERED that the preliminary hearing is continued to

14   September 21, 2021,
     ________________    at 2:00 2021
                      ________,  PM. at ________ ___.m.

15

16                       15th day of July 2021.
            DATED this ________

17

18

19                                              _________________________________________
                                                  UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24
                                                 4
